                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 1
                                                                  Mar 25, 2019
 2                                                                    SEAN F. MCAVOY, CLERK




 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         EASTERN DISTRICT OF WASHINGTON
 7    JASON RAYMOND S.,
 8            Plaintiff,                          No. 4:18-CV-05078-RHW
 9            v.                                  ORDER GRANTING
                                                  DEFENDANT’S MOTION FOR
10    COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
      SECURITY,
11
              Defendant.
12

13         Before the Court are the parties’ cross-motions for summary judgment. ECF

14   Nos. 12 & 13. Plaintiff brings this action seeking judicial review pursuant to 42

15   U.S.C. § 405(g) of the Commissioner’s final decision, which denied his application

16   for Disability Insurance Benefits under Title II of the Social Security Act. 42

17   U.S.C §§ 401-434. After reviewing the administrative record and briefs filed by the

18   parties, the Court is now fully informed. For the reasons set forth below, the Court

19   GRANTS Defendant’s Motion for Summary Judgment and DENIES Plaintiff’s

20   Motion for Summary Judgment.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1                                    I.    Jurisdiction

 2         Plaintiff filed his application for Disability Insurance Benefits on April 7,

 3   2014. AR 183-189. His alleged onset date of disability is March 22, 2013. AR 183.

 4   Plaintiff’s applications were initially denied on August 28, 2014, AR 103-117,

 5   133-35, and on reconsideration on November 21, 2014, AR 118-132, 137-38.

 6         A hearing with Administrative Law Judge (“ALJ”) Glenn G. Meyers

 7   occurred on September 28, 2016. AR 55-102. On December 1, 2016, the ALJ

 8   issued a decision finding Plaintiff ineligible for disability benefits. AR 35-54. On

 9   March 16, 2018, the Appeals Council denied Plaintiff’s request for review, thus

10   making the ALJ’s ruling the final decision of the Commissioner. AR 1-4.

11         On May 17, 2018, Plaintiff timely filed the present action challenging the

12   denial of benefits. ECF No. 3. Accordingly, Plaintiff’s claims are properly before

13   this Court pursuant to 42 U.S.C. § 405(g).

14                       II.    Five-Step Sequential Evaluation Process

15         The Social Security Act defines disability as the “inability to engage in any

16   substantial gainful activity by reason of any medically determinable physical or

17   mental impairment which can be expected to result in death or which has lasted or

18   can be expected to last for a continuous period of not less than twelve months.” 42

19   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be

20   under a disability only if the claimant’s impairments are so severe that the claimant



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1   is not only unable to do his previous work, but cannot, considering claimant’s age,

 2   education, and work experience, engage in any other substantial gainful work that

 3   exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

 4         The Commissioner has established a five-step sequential evaluation process

 5   for determining whether a claimant is disabled within the meaning of the Social

 6   Security Act. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Lounsburry v. Barnhart,

 7   468 F.3d 1111, 1114 (9th Cir. 2006).

 8         Step one inquires whether the claimant is presently engaged in “substantial

 9   gainful activity.” 20 C.F.R. §§ 404.1520(b), 416.920(b). Substantial gainful

10   activity is defined as significant physical or mental activities done or usually done

11   for profit. 20 C.F.R. §§ 404.1572, 416.972. If the claimant is engaged in substantial

12   activity, he or she is not entitled to disability benefits. 20 C.F.R. §§ 404.1571,

13   416.920(b). If not, the ALJ proceeds to step two.

14         Step two asks whether the claimant has a severe impairment, or combination

15   of impairments, that significantly limits the claimant’s physical or mental ability to

16   do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). A severe

17   impairment is one that has lasted or is expected to last for at least twelve months,

18   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09,

19   416.908-09. If the claimant does not have a severe impairment, or combination of

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1   impairments, the disability claim is denied and no further evaluative steps are

 2   required. Otherwise, the evaluation proceeds to the third step.

 3         Step three involves a determination of whether one of the claimant’s severe

 4   impairments “meets or equals” one of the listed impairments acknowledged by the

 5   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

 6   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;

 7   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

 8   equals one of the listed impairments, the claimant is per se disabled and qualifies

 9   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

10   fourth step.

11         Step four examines whether the claimant’s residual functional capacity

12   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f),

13   416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

14   not entitled to disability benefits and the inquiry ends. Id.

15         Step five shifts the burden to the Commissioner to prove that the claimant is

16   able to perform other work in the national economy, taking into account the

17   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

18   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this

19   burden, the Commissioner must establish that (1) the claimant is capable of

20   performing other work; and (2) such work exists in “significant numbers in the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

 2   676 F.3d 1203, 1206 (9th Cir. 2012).

 3                                III.   Standard of Review

 4         A district court’s review of a final decision of the Commissioner is governed

 5   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

 6   Commissioner’s decision will be disturbed “only if it is not supported by

 7   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

 8   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than a

 9   mere scintilla but less than a preponderance; it is such relevant evidence as a

10   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159. In

11   determining whether the Commissioner’s findings are supported by substantial

12   evidence, “a reviewing court must consider the entire record as a whole and may

13   not affirm simply by isolating a specific quantum of supporting evidence.” Id.

14         In reviewing a denial of benefits, a district court may not substitute its

15   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

16   1992). When the ALJ presents a reasonable interpretation that is supported by the

17   evidence, it is not the role of the courts to second-guess it. Rollins v. Massanari,

18   261 F.3d 853, 857 (9th Cir. 2001). Even if the evidence in the record is susceptible

19   to more than one rational interpretation, if inferences reasonably drawn from the

20   record support the ALJ’s decision, then the court must uphold that decision.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); see also Thomas v.

 2   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

 3                                IV.    Statement of Facts

 4         The facts of the case are set forth in detail in the transcript of proceedings

 5   and only briefly summarized here. Plaintiff was 33 years old on the alleged date of

 6   onset. AR 59. He has a high school education and is able to communicate in

 7   English. AR 200, 202. Plaintiff has past work as a truck body builder, a short order

 8   clerk, a concrete pipe maker, a bartender helper, a bartender, and a fast food

 9   service manager. AR 48, 210, 236-247.

10                               V.     The ALJ’s Findings

11         The ALJ determined that Plaintiff was not under a disability within the

12   meaning of the Act at any time from March 22, 2013 (the alleged onset date)

13   through June 30, 2015 (the date last insured). AR 50.

14         At step one, the ALJ found that Plaintiff had not engaged in substantial

15   gainful activity from his alleged onset date, March 22, 2013, through his date last

16   insured, June 30, 2015 (citing 20 C.F.R. § 404.1571 et seq.). AR 40.

17         At step two, the ALJ found Plaintiff had the following severe impairments:

18   degenerative disc disease, sacroiliac joint dysfunction, myofascial pain syndrome,

19   affective disorder (depressive and/or bipolar disorder), and anxiety disorder (citing

20   20 C.F.R. § 404.1520(c)). AR 40.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1         At step three, the ALJ found that through the date last insured, Plaintiff did

 2   not have an impairment or combination of impairments that met or medically

 3   equaled the severity of one of the listed impairments in 20 C.F.R. § 404, Subpt. P,

 4   App. 1. AR 41.

 5         At step four, the ALJ found that through the date last insured, Plaintiff had

 6   the residual functional capacity to perform light work as defined in 20 C.F.R. §

 7   404.1567(b), except: he needed to shift position while seated at work; he needed to

 8   change from sitting to standing for brief periods without leaving the workstation;

 9   he could not climb ladders, ropes, or scaffolding; he could occasionally stoop,

10   squat, crouch, crawl, kneel, and climb ropes and stairs; he could have no public

11   contact; he was capable of working in proximity with co-workers, but not in

12   coordination with them; he could have occasional contact with supervisors; he

13   would be absent from work up to six times per year, and off-task up to ten percent

14   of his work shifts while still meeting minimum production requirements. AR 42.

15   The ALJ further found that Plaintiff was capable of engaging in unskilled,

16   repetitive, routine tasks in two-hour increments. AR 42.

17         The ALJ further found that through the date last insured, Plaintiff was

18   unable to perform any past relevant work, given his physical and psychological

19   limitations. AR 48.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1         At step five, the ALJ found that in light of the Plaintiff’s age, education,

 2   work experience, and residual functional capacity, there were jobs that existed in

 3   significant numbers in the national economy that Plaintiff could have performed

 4   through the date last insured. AR 49. These included housekeeper cleaner, packing

 5   line worker, and hand packager. AR 49.

 6                                 VI.     Issues for Review

 7         Plaintiff argues that the Commissioner’s decision is not free of legal error

 8   and not supported by substantial evidence. ECF No. 12 at 11. Specifically, he

 9   argues the ALJ erred by: (1) improperly evaluating the medical opinion evidence;

10   (2) improperly discrediting Plaintiff’s subjective pain complaint testimony; and (3)

11   improperly relying on testimony from the vocational expert in response to an

12   incomplete hypothetical. Id. at 10.

13                                       VII. Discussion

14   A.    The ALJ did not Err in Weighing the Medical Opinion Evidence

15         1.     Legal standards

16         Title II’s implementing regulations distinguish among the opinions of three

17   types of physicians: (1) those who treat the claimant (treating physicians); (2) those

18   who examine but do not treat the claimant (examining physicians); and (3) those

19   who neither examine nor treat the claimant but who review the claimant’s file

20   (nonexamining physicians). Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1   Cir. 2001); see 20 C.F.R. § 404.1527(c)(1)-(2). Generally, a treating physician’s

 2   opinion carries more weight than an examining physician’s, and an examining

 3   physician’s opinion carries more weight than a nonexamining physician’s.

 4   Holohan, 246 F.3d at 1202. In addition, the regulations give more weight to

 5   opinions that are explained than to those that are not, and to the opinions of

 6   specialists concerning matters relating to their specialty over those of non-

 7   specialists. Id.

 8          If a treating or examining physician’s opinion is uncontradicted, an ALJ

 9   may reject it only by offering “clear and convincing reasons that are supported by

10   substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)

11   (citation omitted). If a treating or examining doctor’s opinion is contradicted by

12   another doctor’s opinion, an ALJ may only reject it by providing “specific and

13   legitimate reasons that are supported by substantial evidence.” Id.

14          The ALJ satisfies the specific and legitimate standard by “setting out a

15   detailed and thorough summary of the facts and conflicting clinical evidence,

16   stating his [or her] interpretation thereof, and making findings.” Garrison v.

17   Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (internal quotation marks omitted). In

18   contrast, an ALJ fails to satisfy the standard when he or she “rejects a medical

19   opinion or assigns it little weight while doing nothing more than ignoring it,

20   asserting without explanation that another medical opinion is more persuasive, or



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1   criticizing it with boilerplate language that fails to offer a substantive basis for his

 2   [or her] conclusion.” Id. at 1012-13.

 3         2.     How the ALJ determined Plaintiff’s residual functional capacity

 4         In reaching his decision, the ALJ relied heavily on two agency

 5   nonexamining psychological consultants—Dr. Janis Lewis and Dr. Andrew

 6   Forsyth—who opined that Plaintiff could work in a low-stress environment doing

 7   simple, routine tasks. AR 48, 104-117 (Dr. Lewis), 120-125 (Dr. Forsyth). The

 8   ALJ also relied heavily on nonexamining medical consultant Dr. Guillermo Rubio,

 9   who opined that Plaintiff was able to do light work. AR 48, 118-132.

10         However, the ALJ also incorporated limitations from examining

11   psychologist Dr. Nora K. Marks’ evaluation, as well as PT Mark Johnson’s

12   functional capacity evaluation (FCE). Plaintiff argues that by doing this, the ALJ

13   contradicted himself because parts of Dr. Marks’ and Mr. Johnson’s opinions were

14   inconsistent with parts of the nonexamining consultants’ opinions. ECF No. 12 at

15   14-15. But the reason the ALJ did this was to make Plaintiff’s residual functional

16   capacity a more holistic reflection of his overall abilities. This was not error.

17         3.     Dr. Linda L. Walby

18         Dr. Walby was a treating physician who Plaintiff began seeing in April

19   2014. AR 333. In August 2014, she opined that Plaintiff could not return to his

20   previous heavy labor job manufacturing and welding truck beds, which required



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1   him to lift and carry steel beams weighing 50 to 150 pounds. AR 330; see AR 242,

 2   283. She endorsed Mr. Johnson’s FCE, and further opined that as of August 2014,

 3   Plaintiff was limited to “less than 40 hour sedentary work tolerance.” AR 331.

 4   However, she qualified this by stating, “I am certainly not saying it is permanent.”1

 5   AR 331. She said she was “not willing to go further than 6 months from now” and

 6   recommended additional imaging after six months, which apparently never

 7   occurred. AR 331. Because Dr. Walby was a treating doctor whose opinion was

 8   contradicted by other doctors, the ALJ was required to provide specific and

 9   legitimate reasons for discounting it.2 Bayliss, 427 F.3d at 1216.

10          The ALJ gave some weight to Dr. Walby’s opinion. AR 46. The ALJ agreed

11   that Plaintiff could not return to medium or heavy work. AR 46. However, the ALJ

12   disagreed that Plaintiff was limited to less than 40 hours of sedentary work. See

13   AR 46. The ALJ reasoned that Plaintiff’s work history, treatment records, medical

14   imaging, examination findings, and daily activities all indicated that Plaintiff was

15   not this limited. AR 46.
            1
16              Plaintiff asserts, without citation to the record, that Dr. Walby actually opined that his
     condition “would only worsen over time.” ECF No. 12 at 14. Dr. Walby’s records do not appear
     to contain such an opinion. See AR 328-345.
17            2
                Relying on Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155 (9th Cir. 2008), the
     Commissioner argues that, because Dr. Walby put temporal limitations on her opinion, her
18   opinion on disability was not probative and therefore should be rejected as a matter of law. But
     this was not the grounds the ALJ relied on for rejecting Dr. Walby’s opinion. See AR 46.
19   Moreover, in Carmickle, the doctor excused the claimant from work for two weeks, released him
     to full duty after two months, and the court of appeals simply upheld the ALJ’s finding that this
     deserved little weight in evaluating the claimant’s long-term functioning. Id. at 1165. The
20   Carmickle court did not hold that temporary work limitations can never be probative evidence as
     a matter of law.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1          These were specific and legitimate reasons for discounting this portion of

 2   Dr. Walby’s opinion. 3 Id. Although the ALJ agreed Plaintiff could not return to

 3   the heavy labor job that he had in the early 2000s, Plaintiff worked at Jack

 4   Didley’s Bar & Grill in 2012, where he cleaned, bartended, and stocked kegs and

 5   bottles that weighed between 30 to 50 pounds. AR 282. He quit this job because he

 6   “got pissed off” about having to work on holidays. AR 348. From July 2012 to

 7   April 2014, Plaintiff worked at his wife’s metal fabrication business doing “small

 8   knick-knack repair,” AR 72-73, which was well after his alleged disability onset

 9   date and was also around the time he began going to Dr. Walby. He told Dr. Marks

10   that after a couple of years in business, “he could not keep it open.” AR 348. He

11   also told Dr. Marks that he had been filling out job applications but that his living

12   location made him a “less than desirable employee,” as employers believed “he

13   may not be able to make it to work.” AR 348. This all indicates that he could

14   perform more than just sedentary work.

15          Plaintiff repeatedly argues that his recent work history is irrelevant, given

16   the ALJ’s finding that he is unable to perform any past relevant work. See ECF No.

17   12 at 12, 18. However, the ALJ found that Plaintiff was only prevented from

18   performing medium and heavy work due to his physical impairments. AR 46. The
            3
19            Plaintiff argues that the ALJ “did not provide a single example of Dr. Walby’s opinion
     that was inconsistent with the record.” ECF No. 12 at 14. However, the ALJ had just discussed in
     immense detail all the ways in which the medical evidence demonstrated that Plaintiff could
20   perform light work. See AR 43-46. This prior discussion was clearly incorporated into the ALJ’s
     discussion of Dr. Walby.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1   reason he could not perform past light work—such as bartending or managing a

 2   restaurant—was because of his psychological issues, which were not part of Dr.

 3   Walby’s opined limitations. See AR 48, 331.

 4         The ALJ also found that Plaintiff’s treatment records indicated that he was

 5   not limited to less than 40 hours of sedentary work. AR 46. When Plaintiff first

 6   began physical therapy in May 2013, he denied taking any medication for back

 7   pain other than an occasional ibuprofen. AR 299. Around this time, he would “be

 8   laid up for a day or [two]” following physical activity. AR 299. Several weeks later

 9   however, his pain tolerance was increased and he was able to complete all

10   exercises. AR 305-06. Over the next few months, he showed better control with his

11   exercises and felt like he had gotten much stronger. AR 311. When he finished

12   physical therapy after 11 visits, he showed good gains in strength and reported

13   improved function and decreased pain. AR 314.

14         The ALJ also found that Plaintiff’s medical imaging and examination

15   findings indicated that he was not limited to less than 40 hours of sedentary work.

16   AR 46. A June 2013 computerized tomography (CT) scan of Plaintiff’s lumbar

17   spine was normal except for a slight disc protrusion at L5-S1, with no evidence of

18   spinal stenosis or nerve root impingement. AR 339. He consistently had negative

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1   straight leg raise tests. 4 AR 300, 336, 489. During his FCE with Mr. Johnson, he

 2   had normal trunk flexion, normal trunk rotation, and normal trunk muscle strength,

 3   although he did have limitations with repetitively lifting medium to heavy weight,

 4   prolonged static positioning, and walking long distances. AR 369, 374. An ALJ

 5   may reject a doctor’s opinion when it is inconsistent with other evidence in the

 6   record. See Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir.

 7   1999).

 8          Finally, the ALJ found that Plaintiff’s daily activities indicated that he was

 9   not limited to less than 40 hours of sedentary work. AR 46. Plaintiff worked at his

10   wife’s metal fabrication business for over a year after his alleged onset date, and

11   only quit working when they could no longer keep the business open. See AR 72,

12   348. After the business closed, Plaintiff was a stay-at-home parent for three

13   children, ages six, eight, and ten. AR 62, 348. He reported that he managed the

14   laundry, housekeeping, shopping, and cooking. AR 348. These daily activities

15   demonstrate activity level beyond what Dr. Walby’s opined limitations suggest. An

16   ALJ may properly reject a treating doctor’s opinion that provides restrictions that

17   appear inconsistent with the claimant’s level of activity. Rollins, 261 F.3d at 856.

18          Because the ALJ offered specific and legitimate reasons for partially

19   discounting Dr. Walby’s opinion, the Court finds the ALJ did not err.

20          4
               The straight leg raise is a test done during a physical examination to determine whether
     a patient with low back pain has an underlying herniated disc, often located at L5.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1         4.      Dr. Nora K. Marks

 2         Dr. Marks is an examining psychologist who evaluated Plaintiff in August

 3   2014. AR 346. Dr. Marks diagnosed Plaintiff with a very low level of depression

 4   and Post-Traumatic Stress Disorder. AR 348, 350. She opined that Plaintiff

 5   presented as a poor prospect for work due to his unstable and highly reactive

 6   nature. AR 350. However, she also opined that Plaintiff had learned to control

 7   some of his violent impulses, that his prognosis was fair, and that he functions well

 8   in a low-stress environment. AR 350. She recommended that Plaintiff contact the

 9   Department of Vocational Rehabilitation to assist him in job skills. AR 350.

10         The ALJ gave some weight to Dr. Marks’ assessment. AR 47. Relying in

11   part on her opinion, the ALJ concluded that Plaintiff was limited to unskilled,

12   repetitive, routine tasks in an environment with no public interaction, occasional

13   interaction with supervisors, and no collaboration with coworkers. AR 42, 47.

14   Therefore, contrary to Plaintiff’s assertions, the ALJ did not reject Dr. Marks’

15   report. Rather, the ALJ incorporated her opinions into Plaintiff’s residual

16   functional capacity. See Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th

17   Cir. 2010).

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1          5.      Nonmedical “Other Source” Opinions

 2                  a.     Lower legal standard

 3          Importantly, the “specific and legitimate” standard analyzed above only

 4   applies to evidence from “acceptable medical sources.” Molina, 674 F.3d at 1111.

 5   These include licensed physicians (e.g., Dr. Walby), licensed psychologists (e.g.,

 6   Dr. Marks), and various other specialists. See former 20 C.F.R. §§ 404.1513(a)

 7   (2014).

 8          “Other sources” for opinions—such as nurse practitioners, physician’s

 9   assistants, therapists, teachers, social workers, chiropractors, and other nonmedical

10   sources—are not entitled to the same deference as acceptable medical sources.5

11   Molina, 674 F.3d at 1111; Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016); see

12   20 C.F.R. § 404.1527(f). ALJs must consider nonmedical sources’ lay observations

13   about a claimant’s symptoms or how an impairment affects ability to work. Nguyen

14   v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). An ALJ may discount a

15   nonmedical source’s opinion by providing reasons “germane” to each witness for

16   doing so. Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017); Dodrill v. Shalala,

17   12 F.3d 915, 919 (9th Cir. 1993).

18

19
            5
               For claims filed on or after March 27, 2017, licensed nurse practitioners and physician
20   assistants can qualify as acceptable medical sources in certain situations. See 20 C.F.R. §
     404.1502(a)(7)-(8). Plaintiff filed his claim in 2014, so this does not apply here.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1                b.     Mark Johnson, P.T.

 2         Mark Johnson is a physical therapist who performed an FCE of Plaintiff in

 3   July 2014. AR 367. Mr. Johnson opined that Plaintiff had limitations repetitively

 4   lifting and carrying medium to heavy weight, walking long distances, and with

 5   prolonged static positioning (i.e., standing or sitting longer than 10 to 15 minutes).

 6   AR 369-70.

 7         The ALJ agreed with Mr. Johnson that Plaintiff needed to be able to shift

 8   positions at work and alternate between sitting and standing. AR 46. The ALJ

 9   incorporated this limitation into Plaintiff’s residual functional capacity. See AR 42.

10   The ALJ otherwise gave Mr. Johnson’s assessment little weight and listed multiple

11   germane reasons for doing so. AR 46.

12         First, the ALJ reasoned that Mr. Johnson’s opined limitations were

13   inconsistent with his contemporaneous findings showing a generally normal

14   physical examination, with only some reduced range of motion and minimal

15   weakness. AR 46, 374. A discrepancy between a doctor’s recorded observations

16   and opinions is a clear and convincing reason (and therefore, necessarily also a

17   “germane” reason) for not relying on that opinion. Bayliss, 427 F.3d at 1216.

18         The ALJ also listed the same reasons that are discussed in detail above—

19   Plaintiff’s recent work history, his physical therapy records documenting improved

20   function and decreased pain after his alleged onset date, his other examination



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
 1   findings, his relatively normal CT scan, and his daily childcare activities. AR 46;

 2   see supra pgs. 12-14. Because these reasons meet the higher “specific and

 3   legitimate” standard for accepted medical sources, it follows that they also meet

 4   the lower “germane reasons” standard for nonmedical sources. See Valentine v.

 5   Comm’r, Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009). The Court concludes

 6   the ALJ did not err by assigning little weight to Mr. Johnson’s opined limitations.

 7                c.     Ryan Law, PA-C

 8         Ryan Law is a physician’s assistant who Plaintiff began seeing for primary

 9   care beginning in 2013. AR 358. In April 2016, Mr. Law wrote a letter to the ALJ

10   stating that the FCE should have qualified Plaintiff for disability benefits. AR 487.

11   Mr. Law also stated that Plaintiff’s functional capacity had not improved and was

12   not expected to. AR 487.

13         The ALJ gave minimal weight to Mr. Law’s letter, given that it did not

14   include any independent opinions about Plaintiff’s functioning, but rather simply

15   agreed with the FCE. AR 46. An ALJ need not accept the opinion of even a doctor

16   if it is brief, conclusory, and inadequately supported by clinical findings. Bayliss,

17   427 F.3d at 1216. Thus, the ALJ did not err in discounting Mr. Law’s opinion.

18         After the ALJ’s opinion was issued, Mr. Law submitted a three-page letter to

19   the Appeals Council explaining his opinion in more detail. AR 29-31. The Appeals

20   Council stated that the evidence did not relate to the period on or before the ALJ’s



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
 1   decision and declined to consider it. AR 2. Plaintiff now argues that this

 2   supplemental letter establishes Mr. Law’s independent opinion with respect to

 3   Plaintiff’s functioning. See ECF No. 12 at 11, 14.

 4         When the Appeals Council refuses to consider additional evidence, it is not

 5   made part of the evidence contained in the administrative record that is subject to

 6   this Court’s substantial evidence review. Brewes v. Comm’r of Soc. Sec. Admin.,

 7   682 F.3d 1157, 1163 (9th Cir. 2012). However, even if it were, Mr. Law’s

 8   supplemental letter states that the Mr. Johnson’s FCE “is still a fair representation

 9   of the patient’s ability to function.” AR 2. Because the ALJ already assigned

10   minimal weight to Mr. Johnson’s evaluation for the reasons outlined above, Mr.

11   Law’s supplemental letter has no effect on the outcome of this case.

12                d.     Melissa Souza, LMHC

13         Melissa Souza is a licensed mental health counselor who Plaintiff began

14   seeing in June 2015. AR 496. In August 2016, she wrote a two-page letter to the

15   ALJ opining on Plaintiff’s various impairments. AR 496-97. She opined that

16   Plaintiff’s mental conditions made him irritable and angry, highly distractible, and

17   unable to concentrate. AR 496. She stated that as a result, Plaintiff does not pay

18   close attention to detail and makes careless mistakes at work. AR 496. She opined

19   that any stress causes his mental state to deteriorate quickly, and that this causes

20   him to become so irritable that he throws things, yells, screams, and then leaves the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 19
 1   job site. AR 496-97. She believed Plaintiff’s mental health condition is permanent.

 2   AR 497.

 3         Ms. Souza also opined about Plaintiff’s physical limitations. AR 496. She

 4   stated his back pain prevents him from working a steady job. AR 496. She

 5   described his limitations with lifting, sitting, and walking. AR 496. She believed

 6   his “physical condition is degenerative and will not improve with time.” AR 498.

 7         The ALJ gave minimal weight to Ms. Souza’s statement and provided

 8   multiple germane reasons for doing so. AR 47. First, the ALJ reasoned that Ms.

 9   Souza’s opinions did not appear to be based on any objective evidence but rather

10   Plaintiff’s self-reports of both his symptoms and past occupational difficulties. AR

11   47. An ALJ may discount even a treating physician’s opinion if it is based largely

12   on the claimant’s self-reports and not on clinical evidence, and the ALJ finds the

13   claimant not credible. Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014).

14         Plaintiff argues this was error, given that mental health treatment inherently

15   involves self-reports. ECF No. 12 at 16. But as the Ninth Circuit has explained,

16   there are objective, clinical tests in psychiatric evaluations—such as assessments

17   and mental status evaluations—and an ALJ may give less weight to a mental health

18   opinion when it relies “more heavily” on self-reports than on clinical observations,

19   particularly when the ALJ finds the claimant’s testimony is not credible. Buck v.

20   Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017).



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 20
 1          Moreover, the ALJ reasoned that Ms. Souza’s opinions were inconsistent

 2   with Plaintiff’s other psychological treatment records. During mental health

 3   treatment in May 2014, he exhibited appropriate affect, normal mood, good

 4   grooming, normal impulse control, and intact thought process, memory, and

 5   judgment. AR 324. Later, during his psychological evaluation with Dr. Marks, he

 6   denied having serious mental health problems. AR 347. He exhibited generally

 7   calm and euthymic mood, had well-organized mental activity, and had no

 8   difficulties with thought, cognition, or concentration. AR 349. Dr. Marks opined

 9   that Plaintiff had a “very low level” of depression and “moderate” PTSD

10   symptoms. AR 348. During his regular medical appointments from 2013 to 2015,

11   he consistently displayed normal mood, affect, judgment, and behavior. AR 318,

12   320, 335, 353, 355, 358, 363, 365. In light of this inconsistent evidence, the ALJ

13   properly rejected Ms. Souza’s opinion. See Morgan, 169 F.3d at 600.

14          Finally, the ALJ rejected Ms. Souza’s opinions with respect to Plaintiff’s

15   physical conditions, given that her specialty is mental health. AR 47. This was

16   proper. See 20 C.F.R. § 404.1527(c)(5); Holohan, 246 F.3d at 1202. For these

17   germane reasons, the ALJ did not err by assigning minimal weight to Ms. Souza’s

18   opined limitations.6

19          6
              The ALJ also discounted Ms. Souza’s opinion due to Plaintiff’s recent work history. AR
     47. Given that the ALJ also found that Plaintiff could not perform some of his prior light work
20   due to his psychological limitations, this likely was an improper reason. However, the ALJ’s
     other germane reasons each independently support his decision to discount Ms. Souza’s opinion.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 21
 1   B.    The ALJ did not Improperly Reject Plaintiff’s Subjective Complaints.

 2         Plaintiff argues the ALJ erred by discounting the credibility of his testimony

 3   regarding his subjective symptoms. ECF No. 12 at 17-19. An ALJ engages in a

 4   two-step analysis to determine whether a claimant’s testimony regarding subjective

 5   symptoms is credible. Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).

 6   First, the claimant must produce objective medical evidence of an underlying

 7   impairment or impairments that could reasonably be expected to produce some

 8   degree of the symptoms alleged. Id. Second, if the claimant meets this threshold,

 9   and there is no affirmative evidence suggesting malingering, the ALJ can reject the

10   claimant’s testimony about the severity of his symptoms only by offering “specific,

11   clear, and convincing reasons” for doing so. Id.

12         In weighing a claimant’s credibility, the ALJ may consider many factors,

13   including, “(1) ordinary techniques of credibility evaluation, such as the claimant’s

14   reputation for lying, prior inconsistent statements concerning the symptoms, and

15   other testimony by the claimant that appears less than candid; (2) unexplained or

16   inadequately explained failure to seek treatment or to follow a prescribed course of

17   treatment; and (3) the claimant’s daily activities.” Smolen v. Chater, 80 F.3d 1273,

18   1284 (9th Cir. 1996).

19         Here, the ALJ found that the medically determinable impairments could

20   reasonably be expected to produce the symptoms Plaintiff alleged. AR 43.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 22
 1   However, the ALJ determined that Plaintiff’s statements of intensity, persistence,

 2   and limiting effects of his symptoms were not entirely consistent with the medical

 3   evidence and other evidence in the record. AR 43. The ALJ provided multiple clear

 4   and convincing reasons for discrediting Plaintiff’s subjective complaint testimony.

 5   AR 43-46.

 6         First, the ALJ reasoned that Plaintiff’s lack of ongoing employment was due

 7   to factors unrelated to his allegedly disabling impairments, AR 43, as is discussed

 8   in detail above. See supra pgs. 12-13. This is a sufficient basis to discredit

 9   subjective pain testimony. Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir. 2001).

10         Second, the ALJ reasoned that Plaintiff’s spine conditions improved after he

11   began physical therapy shortly after his alleged onset date. AR 44; see supra, pgs.

12   13-14. An ALJ may find a claimant’s subjective symptom testimony not credible

13   based on evidence of effective responses to treatment. See, e.g., Burch v. Barnhart,

14   400 F.3d 676, 681 (9th Cir. 2005); 20 C.F.R. §§ 404.1529(c)(3)(v), 416.929(c)(3).

15         Third, the ALJ reasoned that Plaintiff’s allegations of completely

16   debilitating physical and mental limitations were inconsistent with the medical

17   evidence and his treatment records. AR 44-45. Plaintiff testified, for instance, that

18   he had to use a little red wagon to move things around his home and experienced

19   incapacitating depressive episodes that could “last up to three weeks easily.” AR

20   66, 91.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 23
 1         The ALJ noted that Plaintiff’s testimony with respect to both his physical

 2   and psychological limitations was inconsistent with the medical evidence, AR 44-

 3   45; see supra pgs. 14, 21. An ALJ may discount a claimant’s subjective symptom

 4   testimony when it is inconsistent with the medical evidence. Carmickle v. Comm’r

 5   of Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008); Tonapetyan v. Halter,

 6   242 F.3d 1144, 1148 (9th Cir. 2001).

 7         Finally, the ALJ found that Plaintiff’s allegations of completely disabling

 8   limitations were belied by his daily ongoing childcare activities. AR 45; see supra

 9   pg. 14. Activities inconsistent with the alleged symptoms—even when they

10   suggest some difficulty functioning—are proper grounds for questioning the

11   credibility of subjective allegations when the person claims a totally disabling

12   impairment. Molina, 674 F.3d at 1113; see also Rollins, 261 F.3d at 857; 20 C.F.R.

13   §§ 404.1529(c)(3)(i).

14         Moreover, the ALJ noted that Plaintiff’s assertion that his young children

15   could function independently and cook at a stove was inconsistent with the normal

16   behavior of young children and their need for supervision. AR 45-46. The ALJ

17   found this detracted from Plaintiff’s reliability, which the ALJ was entitled to

18   conclude. See Smolen, 80 F.3d at 1284.

19         When the ALJ presents a reasonable interpretation that is supported by

20   substantial evidence, it is not the Court’s role to second-guess it. The ALJ did not



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 24
 1   err when discounting Plaintiff’s subjective complaint testimony because the ALJ

 2   provided multiple clear and convincing reasons for doing so.

 3   C.       The ALJ did not Err in Framing Hypothetical Questions for the
              Vocational Expert
 4
              Plaintiff argues that the ALJ erred in framing his hypothetical questions for
 5
     the vocational expert because the questions did not include all of Plaintiff’s
 6
     physical limitations as set forth by his medical providers. ECF No. 12 at 19-20.
 7
              However, the hypothetical the ALJ posed to the vocational expert was
 8
     consistent with the ALJ’s findings relating to Plaintiff’s residual functional
 9
     capacity. 7 Compare AR 42 with AR 97-98. The ALJ included all of Plaintiff’s
10
     limitations, and the only omitted limitations were those that the ALJ found did not
11
     exist.
12
              Plaintiff’s argument here essentially just restates his prior arguments that the
13
     residual functional capacity did not account for all his limitations. Courts routinely
14
     reject this argument. See Stubbs-Danielson, 539 F.3d 1169, 1175-76 (9th Cir.
15
     2008); Rollins, 261 F.3d at 857. Because the ALJ included all of the limitations
16
     that he found to exist, and because his findings are supported by substantial
17
     evidence, the ALJ did not err in omitting the other limitations that Plaintiff claims,
18
     but failed to prove. See Rollins, 261 F.3d at 857. Accordingly, the ALJ properly
19
              7
              When determining Plaintiff’s residual functional capacity, the ALJ specifically stated
20   that he “considered all symptoms and the extent to which these symptoms can reasonably be
     accepted as consistent with the objective medical evidence.” AR 43.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 25
 1   identified jobs in the national economy that existed in significant numbers and

 2   matched Plaintiff’s abilities, and therefore the ALJ satisfied step five of the

 3   sequential evaluation process.

 4                                       VIII. Order

 5         Having reviewed the record and the ALJ’s findings, the Court finds the

 6   ALJ’s decision is supported by substantial evidence and is free from legal error.

 7   Accordingly, IT IS ORDERED:

 8         1. Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.

 9         2. Defendant’s Motion for Summary Judgment, ECF No. 13, is

10         GRANTED.

11         3. Judgment shall be entered in favor of Defendant and the file shall be

12         CLOSED.

13   IT IS SO ORDERED. The District Court Executive is directed to enter this Order,

14   forward copies to counsel, and close the file.

15         DATED this 25th day of March, 2019.

16                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
17                           Senior United States District Judge

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 26
